Citation Nr: 0603673	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  01-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a 
seizure/neurological disorder on a direct, secondary, or 
presumptive basis.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for alleged additional disability as a 
residual of a bilateral carotid arteriogram performed at a 
Department of Veterans Affairs medical facility in October 
1969.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to August 
1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The claims folders were later transferred to the 
RO in Los Angeles, California.  

In May 2002, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO in Los Angeles, 
California.  

The Board remanded the case for further development in 
November 2003.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  There is no competent evidence of record etiologically 
linking the veteran's current seizure/neurological disorder 
to his service or any incident therein or to his service-
connected disabilities; nor does the evidence indicate that 
the onset of such disability was within one year of his 
discharge from service.

2.  There is no competent, probative evidence that the 
veteran suffered additional disability associated with his 
seizure/neurological disorder as a result of the bilateral 
carotid arteriogram performed at a Department of Veterans 
Affairs medical facility in October 1969.


CONCLUSIONS OF LAW

1.  A seizure/neurological disorder was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in active service, and is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for alleged additional disability as a 
residual of bilateral carotid arteriogram performed at a 
Department of Veterans Affairs medical facility in October 
1969, is not established.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 69 Fed. Reg. 46,426 (Aug. 3, 2004) (to be codified at 
38 C.F.R. § 3.361).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the June 1998 rating decision from which the current 
appeals originate.  He was provided with a statement of the 
case in December 2000 and a supplemental statement of the 
case in May 2005, which notified him of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.

In May 2004, after the June 1998 rating decision, VA provided 
the veteran with adequate notice regarding what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claims.  While the notice 
provided to the veteran in May 2004, was not given prior to 
the RO adjudication of the relevant claims in June 1998, the 
notice was provided by the RO pursuant to the November 2003 
Board remand and prior to recertification of the claims, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claims 
in the May 2004 notice and the December 2000 statement of the 
case, as well as what information and evidence must be 
submitted by the veteran in the May 2004 letter, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claims.  In this respect, the Board notes 
that the May 2004 letter informed the veteran that he could 
tell VA about any additional information or evidence he 
wanted VA to obtain and the letter advised him that VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims.  Although the letter did not specifically 
state the veteran could submit any evidence in his 
possession, it did state that he could provide VA with 
appropriate information to obtain evidence.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claims.  At this stage of the 
appeal, no further notice is needed to comply with the VCAA, 
and the Board finds that any failure to provide the veteran 
with VCAA notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  available 
service medical records and private treatment records, as 
well as VA treatment records and compensation examination 
reports and records from the Social Security Administration, 
and a transcript of the veteran's testimony at his hearing.  
Further, efforts to obtain the veteran's service medical 
records have produced no results.  The veteran has not 
alleged that there are any other available records.  The 
Board consequently finds that VA's duty to assist the veteran 
in obtaining records in connection with the instant appeal 
has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses.  In his July 
1965 medical history report, the veteran denied any problems 
with epilepsy or "fits."  The accompanying separation 
examination report shows that a neurologic evaluation was 
normal.

A November 1969 VA hospital summary reveals that the veteran 
was admitted with a 2-day history of seizures.  He also gave 
a history of having had head trauma when he was approximately 
2-years old, without residuals.  He gave a 1 1/2 year history 
of transient episodes of inability to speak intelligibly.  
The episodes lasted approximately 20 seconds, without loss of 
consciousness.  During the course of his admission the 
veteran underwent bilateral carotid arteriograms.  
Afterwards, he experienced transient right facial weakness 
and expressive dysphagia.  The arteriograms were within 
normal limits.  A pneumoencephalogram indicated that there 
was no air in the left temporal horn.  The discharge 
diagnosis was probable psychomotor epilepsy of unknown 
etiology.  Subsequent VA and private treatment records show 
ongoing treatment for a chronic seizure/neurological disorder 
variously diagnosed as psychomotor epilepsy, temporal lobe 
epilepsy, grand mal seizure disorder, mixed and complex 
seizure disorders.

Several electroencephalogram (EEG) studies, conducted in 
October and November 1969 in response to the veteran's 
symptoms following the angiogram, were within normal limits.  
One report indicates that the clinically noted right facial 
weakness and speech disturbances were not correlated by the 
EEG studies and that this might be due to the small lesion or 
a deep lesion in the hemisphere.  Subsequent EEG studies, 
beginning in July 1973 revealed evidence of transient focal 
slowing in the left frontotemporal-mid temporal region, 
infrequent focal epileptiform activity in the left 
frontotemporal region, left frontotemporal desynchronization 
and left temporal amplitude asymmetry.  

A September 1979 electromagnetic interference (EMI) computed 
tomogram (CT) scan of the veteran's head revealed evidence of 
a basal ganglia infarct.  Subsequent CT scans continued to 
reveal findings consistent with an infarct.

The veteran initially underwent a private magnetic resonance 
imaging (MRI) scan in September 1987.  The MRI consultation 
report shows an impression of a cystic lesion in the 
inferolateral aspect of the left temporal lobe, which was 
most likely a cystic astrocytoma.  The impressions also 
include evidence of a lesion in the left anterior aspect of 
the basal ganglia, that was most likely an infarct.  There 
was no evidence of hydrocephalus or brain atrophy.

Records received from the Social Security Administration, 
indicate that the veteran was awarded disability benefits in 
September 1993 for a primary diagnosis of cerebral palsy.  

In a January 1999 letter to the veteran, his treating VA 
physician opined that the veteran experienced a clinical 
transient ischemic attack following the 1969 cerebral 
angiogram and it was likely that the cerebral angiogram was 
the cause of the neurological deficit and the brain scan 
abnormality.  The physician further opined that a 
complication from the angiogram did not imply improper 
procedure or performance.  

A June 1999 letter from a private radiologist indicated that 
the veteran's medical records, as well as MRI studies of his 
brain had been reviewed by the physician.  He noted that all 
the studies revealed a stable area of infarction on the left 
side of the brain in the internal capsule.  The physician 
opined that the small infarct occurred directly as a result 
of a complication to the carotid angiogram performed in 1969, 
and that the records clearly indicate that the veteran 
developed a mild stroke at the time.  The radiologist also 
noted that subsequent serial CT and MRI studies showed no 
development of additional lesions since that time.

A January 2000 VA neurological examination report showed 
current diagnoses of complex partial and simple partial type 
seizure disorder and residuals of left external capsule and 
basal ganglia infarct, secondary to treatment for a seizure 
disorder.  The examiner opined that the veteran first 
developed a seizure disorder in 1967 that was initially 
diagnosed as an epileptiform disorder in 1969.  Since then, 
he experienced relatively constant frequency in seizures.  
The examiner further opined that it was as likely as not that 
the left internal capsule infarct occurred directly as a 
result of the carotid angiogram.  The examiner also opined 
that the veteran's seizure disorder was not related to the 
infarct, as he clearly described his associated symptoms as 
antedating the date of the infarct.  The examiner further 
believed that the infarct had no effect on the preexisting 
seizure disorder.  

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
was awarded the veteran for residuals of a subcortical 
infarct of the external capsule and basal ganglia of the left 
temporal lobe in a December 2000 rating decision.  

In an April 2001 letter to the veteran, his VA treating 
physician opines that it is likely that the area of 
infarction from the cerebral angiogram accentuated the 
pattern of focal seizures and that the pattern of seizures 
changed subsequent to the infarction.

Personal statements received in May 2002, from the veteran's 
wife, brothers, son and a former co-worker, indicate that 
each one of them had witnessed the veteran's seizures.  They 
state that his seizures had gradually worsened over time and 
their duration had lengthened.

During his May 2002 travel board hearing before the 
undersigned, the veteran testified that prior to the 1969 
angiogram he experienced generalized seizures, but that after 
VA performed the procedure he began to experience a different 
type of seizure, which he identified as Jacksonian seizures.  
He and his wife also testified that his seizures had 
progressively gotten worse since the time of the procedure.  

In a May 2003 report, a VA medical expert reviewed the 
veteran's claims file and opined that it was more likely that 
the veteran's seizure disorder was etiologically unrelated to 
his service or any incident during his military service.  The 
medical expert further opined that the current seizure 
disorder was not etiologically related to his 1969 VA 
treatment as its onset preceded his treatment.  He opined 
that the subcortical infarct sustained as a result of the 
1969 treatment did not cause or aggravate the veteran's 
current seizure disorder.  Finally, the medical expert opined 
that the veteran's seizure disorder was likely caused by the 
left temporal lobe cystic lesion.    

In March 2005, after reviewing the veteran's claims files, 
his VA treating physician who had provided the January 1999 
and April 2001 letters, again concluded that it was highly 
likely that the veteran sustained a cerebral ischemic event 
in 1969 during an angiograph, with subsequent full resolution 
of clinical effects.  The physician indicated that changes in 
the pattern, frequency or character of the veteran's seizures 
following the angiogram could not be confirmed from the 
medical records, and, based on a review of that evidence, he 
opined that there was a less than 50 percent likelihood of 
any additional disability due to the 1969 cerebral angiogram 
and infarction, or any modification of a background seizure 
pattern due to the infarction.  He noted that this opinion 
contrasted with his earlier April 2001 statement regarding 
the infarction' s accentuation of seizure disability; 
however, he indicated that the previous comments were 
primarily based on the veteran's confident statements on the 
relationship and without review of the original records.   

Analysis

Service Connection

The veteran offers alternative theories of entitlement.  
First he contends that his current seizure/neurological 
disorder initially had its onset in service.  He claims that 
in 1963 he experienced an episode of awakening on the floor 
of the guard shack while on guard duty with people 
surrounding him, but did not seek treatment.  He argues that 
his seizure/neurological disorder may be the result of a 1964 
in-service injury to the left side of his head.  He alleges 
that he momentarily lost consciousness when he was accidently 
kicked in the head, but did not seek treatment for the 
injury.  Next the veteran contends that his seizure disorder 
had its onset within a year of his discharge from service.  
He argues that the lesion responsible for his seizures was 
likely present for many years prior to the initial 
manifestations in 1967.  Alternatively, the veteran contends 
that he is entitled to service connection for his seizure 
disorder because it was either caused or aggravated by his 
service-connected residuals of a subcortical infarct of the 
external capsule and basal ganglia of the left temporal lobe.  

A disorder may be directly service connected when there is 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  38 U.S.C.A. 
§ 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including epilepsies).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for seizure/neurological 
disorder.  Initially, there is no evidence of any seizure or 
neurological complaints or treatment for a seizure or 
neurological disorder during service, despite the veteran's 
self-reported history of awakening on a floor in 1963 and a 
head injury in 1964.  Further, the veteran was first 
diagnosed with a seizure disorder in 1969, more than one year 
after his discharge from service.  Moreover, the evidence 
indicates that he first noticed symptoms no earlier than 
1967, two years after his discharge.  Likewise, there is no 
competent medical evidence etiologically linking his 
seizure/neurological disorder to his service or to his 
service-connected residuals of a subcortical infarct of the 
external capsule and basal ganglia of the left temporal lobe.  
In this respect, the Board acknowledges the April 2001 letter 
from the veteran's treating VA physician, which indicates 
that the 1969 infarction likely "accentuated" the pattern 
of focal seizures and changed the subsequent seizure pattern.  
However, the same physician, in March 2005, after reviewing 
the veteran's treatment records, contradicted the earlier 
opinion, which he acknowledged was based on the veteran's 
statements and not on the medical records.  Moreover, the 
overwhelming preponderance of the medical expert opinions of 
record are against the veteran's claim on a direct, 
presumptive or secondary basis.  

While the veteran believes he currently has a 
seizure/neurological disorder as a result of his service or 
service-connected residuals of a subcortical infarct, he is 
not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra.; Espiritu v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for a seizure/neurological disorder must be 
denied.  

Compensation Under the Provisions of 38 U.S.C.A. § 1151

The veteran is essentially claiming that as a result of his 
October 1969 VA angiogram, he now has increased 
seizure/neurological disorder symptoms.

Under certain circumstances, compensation shall be awarded 
for a qualifying disability to a veteran in the same manner 
as if such disability were service-connected.  38 U.S.C.A. 
§ 1151(a) (West 2002).  See 69 Fed. Reg. 46,426 (Aug. 3, 
2004) (effective Sept. 2, 2004) (to be codified at 38 C.F.R. 
§ 3.361) (applicable to claims filed on or after October 1, 
1997).

First, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability was 
a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 69 Fed. Reg. at 
46,433 - 46,434 (to be codified at 38 C.F.R. § 3.361(d)).

The Board notes that, for claims filed before October 1, 
1997, there is no requirement of fault in the part of VA 
service providers to confer entitlement on the injured 
veteran.  See Brown v. Gardner, __ U.S. __, __ (1994), 115 
S.Ct. 552, 556, aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
Gardner v. Derwinski, 1 Vet. App. 584 (1991); 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001), as amended by Pub. L. No. 
104-204, 110 Stat. 2926 (effective for claims filed on or 
after October 1, 1997, the statute requires negligence as the 
proximate cause of the death or additional disability).  
Because the RO received the veteran's claim on October 28, 
1997, the fault requirement is applicable.

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  69 Fed. Reg. at 46,433 (to 
be codified at 38 C.F.R. § 3.361(b)).  In determining whether 
disability resulted from disease or injury or aggravation of 
an existing disease or injury suffered as a result of VA 
care, the evidence must show actual causation rather than 
coincidental occurrence.  69 Fed. Reg. at 46,433 (to be 
codified at 38 C.F.R. § 3.361(c)(1)).

Finally, the disability must not be the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1151(a).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Initially, the Board observes that the veteran has repeatedly 
expressed his personal belief that he incurred additional 
disability with regard to his seizure disorder as a result of 
the October 1969 angiogram.  However, the veteran is a lay 
person, not trained or educated in neurology or any type of 
medicine.  As noted above, he is not competent to offer an 
opinion as to the propriety of a medical diagnosis or whether 
medical treatment caused additional disability.  Grottveit, 
supra.; Espiritu, supra.  

The Board concludes that the preponderance of the evidence is 
against awarding compensation pursuant to 38 U.S.C.A. § 1151 
for alleged additional disability for seizure/neurological 
disorder due to VA medical treatment.  38 U.S.C.A. § 5107(b). 
There is no competent medical evidence of record that any 
additional disability resulted from the October 1969 
angiogram with regard to the veteran's seizure/neurological 
disorder.  Indeed, the competent, probative evidence of 
record has repeatedly found that the veteran's seizure 
disorder preceded the 1969 angiogram and was unaffected by 
the procedure or any residuals of the procedure.  
Accordingly, the appeal is denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49


ORDER

Service connection for a seizure/neurological disorder is 
denied.

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for alleged additional disability for seizure/neurological 
disorder due to VA medical treatment is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


